COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, Chafin and Decker
UNPUBLISHED


              Argued at Richmond, Virginia


              JARVON LAVELL WALKER
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1051-13-2                                  JUDGE MARLA GRAFF DECKER
                                                                                 MARCH 25, 2014
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF MECKLENBURG COUNTY
                                              Leslie M. Osborn, Judge

                               Lisa C. Francisco for appellant.

                               Aaron J. Campbell, Assistant Attorney General (Kenneth T.
                               Cuccinelli, II, Attorney General, on brief), for appellee.


                     Jarvon Lavell Walker (the appellant) was convicted of four counts of possession of a

              controlled substance with intent to distribute after previously having been convicted of two or more

              such offenses in violation of Code § 18.2-248. He was sentenced to twenty-seven years in prison

              with three years suspended. On appeal, he contends that the trial court erred in denying his motion

              to sever the charges against him because the requirements set forth in Rule 3A:6(b) were not

              satisfied. Alternatively, he argues that justice required severing the charges. We disagree and

              affirm the appellant’s convictions.

                                                       I. BACKGROUND

                     In October 2011, the Southside Drug Task Force (task force) began working with Derrick

              Walker (the informant) to make undercover drug purchases in the South Hill area of Mecklenburg




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
County.1 The informant identified the appellant as a drug dealer and someone with whom he had

been friends since the late 1990s but to whom he had not spoken since 2010. During his time

working with the task force, the informant made ninety-seven drug buys from thirty-four people,

including several purchases of crack cocaine from the appellant.

           The informant purchased crack cocaine from the appellant four times between April 11 and

April 24, 2012. Each time a purchase was arranged, the task force provided a driver or a police

officer to take the informant to purchase drugs from the appellant. Each time, the informant was

equipped with a recording device that was programmed to allow the task force to see and hear the

informant during the transaction. The informant was also equipped with a GPS tracker that

permitted investigators to monitor his physical location during each drug buy. Finally, following

standard procedure, the officers searched the informant and the vehicle before and after each

transaction.

           On April 11, the informant contacted the appellant and arranged to buy one gram of crack

cocaine from him. The appellant instructed the informant to meet him in the lawn and garden

section of the Wal-Mart in South Hill. When the informant arrived, the appellant changed the

meeting place for the exchange to inside the store. During a brief interaction, the informant gave

the appellant fifty dollars in exchange for the cocaine. The Virginia Department of Forensic

Science (DFS) analyzed the substance and determined it was 0.961 gram of crack cocaine.

           Two days later, on April 13, the informant again contacted the appellant to purchase one

gram of crack cocaine. The appellant suggested that they meet at the same Wal-Mart but later

changed the location to a trailer park in South Hill. In a brief transaction, the appellant sold the




           1
               Although the informant and the appellant share the same last name, the two are not
related.

                                                    -2-
informant “shake” crack cocaine for fifty dollars.2 The DFS analyzed the substance and determined

it was 0.845 gram of crack cocaine.

        Six days later, on April 19, the informant again contacted the appellant to purchase one

gram of crack cocaine. The appellant arranged to meet the informant near a trailer park in South

Hill. In yet another brief transaction, the informant gave the appellant seventy dollars in

exchange for cocaine. The DFS analyzed the substance and determined it was 0.603 gram of

crack cocaine.

        Five days later, on April 24, the informant contacted the appellant to make what ended up

being his last purchase of one gram of cocaine. This time, the appellant instructed the informant to

meet him at a trailer park in the LaCrosse area of Mecklenburg County. In this brief transaction, the

informant purchased seventy dollars of cocaine from the appellant while the two men sat inside the

appellant’s car. The DFS determined the substance was crack cocaine weighing 0.773 gram.

        In May 2012, a grand jury indicted the appellant on four separate counts of possession of a

controlled substance with intent to distribute after having been convicted of two or more such

offenses in violation of Code § 18.2-248. Prior to trial, the appellant filed a motion to sever the

counts in order to have four separate trials. The trial court heard argument of counsel and denied

the motion. The appellant renewed his motion to sever on the morning of trial, and it was again

denied by the court. Following a jury trial, the appellant was convicted of all four offenses.

                                           II. ANALYSIS

        As a general principle, judicial economy favors joining multiple interrelated offenses for

trial when it is possible to do so. See, e.g., Fincher v. Commonwealth, 212 Va. 552, 553, 186
S.E.2d 75, 76 (1972). Specifically, Rule 3A:10(c) states, “[t]he court may direct that an accused


        2
         The record indicates that “shake” is comprised of crumbs of crack cocaine left over
from the manufacturing process.

                                                  -3-
be tried at one time for all offenses then pending against him, if justice does not require separate

trials and (i) the offenses meet the requirements of Rule 3A:6(b) or (ii) the accused and the

Commonwealth’s attorney consent thereto.” Subject to these rules, “[t]he determination as to

joinder rests within the sound discretion of the trial court . . . .” Brown v. Commonwealth, 37
Va. App. 507, 514, 559 S.E.2d 415, 419 (2002). The abuse-of-discretion standard, “‘if nothing else,

means that the trial judge’s ruling will not be reversed simply because an appellate court disagrees.

Only when reasonable jurists could not differ can we say an abuse of discretion has occurred.’”

Tynes v. Commonwealth, 49 Va. App. 17, 21, 635 S.E.2d 688, 690 (2006) (citation omitted)

(quoting Thomas v. Commonwealth, 44 Va. App. 741, 753, 607 S.E.2d 738, 743, adopted upon

reh’g en banc, 45 Va. App. 811, 613 S.E.2d 870 (2005)) (internal quotation marks omitted).

        The appellant did not consent to having his charges tried together, and consequently, we

must first evaluate whether the requirements of Rule 3A:6(b) were satisfied. This rule provides

“the ‘trial court [with] limited discretion to order an accused to be tried for more than one

offense at the same time.’” Purvis v. Commonwealth, 31 Va. App. 298, 304, 522 S.E.2d 898,

901 (2000) (alteration in original) (quoting Godwin v. Commonwealth, 6 Va. App. 118, 121, 367
S.E.2d 520, 521 (1988)). The permissible conditions for joinder provided in this rule consist of

three alternatives. “Offenses may be joined if (1) the offenses are based on ‘the same act or

transaction,’ (2) the offenses are based on ‘two or more acts or transactions that are connected,’

or (3) the offenses ‘constitute parts of a common scheme or plan.’” Cook v. Commonwealth, 7
Va. App. 225, 228, 372 S.E.2d 780, 782 (1988) (quoting Rule 3A:6(b)).

        Here, the trial court ruled that joinder was appropriate. At the conclusion of the hearing on

the pre-trial motion to sever the four offenses, the court determined that the offenses “certainly

[met] the requirements of Rule 3A:6[(b)] and [opined] I don’t see that the ends of justice require




                                                 -4-
that we have separate trials.” When the appellant renewed his motion before the trial began, the

court again denied the motion.

        A review of the alternatives set forth in Rule 3A:6(b) makes clear that the offenses do not

satisfy the “same act or transaction” test because they took place on different dates and at

different locations. See Purvis, 31 Va. App. at 305, 522 S.E.2d at 901 (holding that same act or

transaction test not met if each offense was separate act occurring at different time and location).

Additionally, the appellant’s acts do not satisfy the second alternative provided by the rule

because the facts relating to each purchase were not “so intimately connected and blended” as to

be “connected” for purposes of Rule 3A:6(b). See Spence v. Commonwealth, 12 Va. App. 1040,

1044, 407 S.E.2d 916, 918 (1991) (“To meet the ‘connected test,’ the crimes should be ‘so

intimately connected and blended with the main facts adduced in evidence, that they cannot be

departed from with propriety.’” (quoting Kirkpatrick v. Commonwealth, 211 Va. 269, 273, 176
S.E.2d 802, 806 (1970))).

        The facts of this case, however, when applying the appropriate deference to the decision of

the trial court, satisfy the third alternative set forth in Rule 3A:6(b), that the offenses constituted part

of a common scheme or plan. More specifically, we conclude the four offenses were part of a

“common plan.”

        In 2007, the Supreme Court of Virginia defined the terms “common scheme” and “common

plan” for purposes of Rule 3A:6(b). Scott v. Commonwealth, 274 Va. 636, 645, 651 S.E.2d 630,

635 (2007). The Supreme Court explained that the terms “common scheme” and “common plan”

were not synonymous and provided the following definitions:

                The term “common scheme” describes crimes that share features
                idiosyncratic in character, which permit an inference that each
                individual offense was committed by the same person or persons as
                part of a pattern of criminal activity involving certain identified
                crimes.

                                                   -5-
                        In contrast, the term “common plan” describes crimes that
               are related to one another for the purpose of accomplishing a
               particular goal. . . .

Id. at 645-46, 651 S.E.2d at 635-36 (citations omitted). The Court also explained that the terms

“common scheme” and “common plan” are not always mutually exclusive and a series of crimes

may exhibit both a “common scheme” and a “common plan.” Id. at 646, 651 S.E.2d at 635-36.

Accordingly, some cases discuss the presence of a common scheme or a common plan, while others

conduct a combined analysis of common scheme and common plan. See, e.g., id. at 646-47, 651

S.E.2d at 636 (holding that the facts did not support a finding of a “common scheme” or a “common

plan”); Traish v. Commonwealth, 36 Va. App. 114, 129-30, 549 S.E.2d 5, 12 (2001) (concluding

the presence of a “common scheme” satisfied the requirements for joinder); Purvis, 31 Va. App. at

306-07, 522 S.E.2d at 902 (holding that the facts did not support a finding of a “common plan”);

Yellardy v. Commonwealth, 38 Va. App. 19, 25, 561 S.E.2d 739, 742 (2002) (applying a combined

analysis of terms “common scheme” and “common plan”); Cook, 7 Va. App. at 229, 372 S.E.2d at

782 (applying a combined analysis of terms “common scheme” and “common plan”)

       In this case, the four charges were related to one another to accomplish a particular goal

and, as such, were part of the “common plan” that the appellant formulated to develop an

ongoing buyer-seller relationship with the informant. The development of the relationship

consisted of four sales of approximately one gram of crack cocaine within a time span of thirteen

days. Once the informant made the initial contact to reestablish their relationship, the appellant

seized the opportunity to create a return customer. He waited for the informant to contact him

and then set a meeting place for the transaction. All four transactions were brief. Although the

meeting place varied, the appellant often changed the location at the last minute. All of the sales

occurred in and around the South Hill area of Mecklenburg County. On the occasion where the

quality of the cocaine was poor, the appellant made assurances “that [the particular crack cocaine

                                                -6-
the informant received] was the last [of that batch] for that specific time, but the next time [the

informant] came back, [the appellant] would make up for it because it was so shaky or so

powdery.” The appellant followed through with his guarantee, and for the third and fourth

purchases, the product did not consist of any “shake” crack cocaine. Additionally, although the

street value for one gram of crack cocaine in Mecklenburg County was typically one hundred

dollars, the appellant sold the crack he represented to the informant as being one gram for fifty

dollars for the first two transactions and seventy dollars for the remaining two transactions. This

price, which was clearly a discounted price, was so low that the informant discussed that fact

with the task force before he made his first purchase from the appellant.3 These facts support the

existence of a common plan linking the offenses, as defined in Scott.

       The appellant relies on this Court’s decision in Spence to support his argument that the

trial court abused its discretion by permitting the offenses to be tried together. The facts in this

case, however, differ significantly from those in Spence. In that case, the defendant was charged

with having sold cocaine to an undercover drug agent over the course of four months, with the


       3
          Investigators Mayor and Malone, as well as the informant, agreed that the purchase
price of a gram of cocaine could vary depending upon the relationship between the parties and
the availability of the drug in the area at a particular time. Although the informant attempted to
purchase a gram each time, each quantity actually weighed less than one gram. Three of the
times that the informant purchased crack, the appellant supplied it to him in a prepackaged
plastic baggie corner, which one of the detectives testified was the way that crack was
“[n]ormally” packaged for sale. On another occasion (the third purchase), when the informant
received the smallest amount of crack, the cocaine was not prepackaged. Instead, the informant
watched as the appellant simply broke off a piece of crack from a larger rock of the substance
and gave him a piece of paper in which to wrap his purchase. The amount that the informant
received ranged from a high of 0.961 gram (the first purchase) to a low of 0.603 gram (the
unmeasured third purchase) and also included quantities of 0.845 gram (the second purchase)
and 0.773 gram (the fourth purchase). Despite this gradual decrease in quantity and slight
increase in price, the investigators described the appellant’s initial pricing as “rock-bottom,
bare-bones,” and the “extreme low end” of typical prices in Mecklenburg County. The evidence
supports a finding that the crack cocaine was attractively priced throughout the repeat sales in an
apparent effort to retain a customer.


                                                 -7-
shortest period between sales being eleven days and the longest period being over two months.

Spence, 12 Va. App. at 1041-42, 407 S.E.2d at 916-17. This Court classified Spence’s

statement, “if you need anything else, I will be here,” as the mere assurance of a salesman that he

was available to sell additional product at any time. Id. at 1043, 407 S.E.2d at 918. Here, by

contrast, in order to further bait his repeat buyer, the appellant affirmatively sought to make up

for the poor quality of the product in a subsequent purchase. Further, there is no evidence that

the buyer in Spence ever received favorable pricing as an enticement to continue to purchase

drugs from the defendant, as was the situation in this case. Here, the appellant provided discount

prices to the returning customer which increased only after the customer continued to make

purchases.4

       Additionally, and significantly, Spence was decided over sixteen years before Scott, in

which the Supreme Court provided separate definitions for “common scheme” and “common

plan” and explained that offenses need to satisfy only one of those definitions. Scott, 274 Va. at

644-45, 651 S.E.2d at 635-36. The Court in Spence did not differentiate between the two but,

instead, examined the facts under a combined “common scheme and plan” analysis. Thus, the

Spence Court did not consider whether the facts in that case satisfied the definition of a common

plan exclusive of a common scheme.

       Because of these distinguishing factors, we hold that the facts in this case extended

beyond “multiple offenses of a similar nature committed by the same person.” Spence, 12
Va. App. at 1043, 407 S.E.2d at 917. Instead, the acts here were part of a “‘plan that tie[d] the


       4
         We do not hold that basic similarities among transactions which are sometimes entirely
within the control of the Commonwealth, such as closeness in time, geographical proximity, and
quantity purchased, are sufficient, standing alone, to prove the existence of a common plan.
Each case must be judged by the trial court, subject on appeal to review under an abuse of
discretion standard.


                                                -8-
offenses together and demonstrate[d] that the objective of each offense was to contribute to the

achievement of a goal not obtainable by the commission of any of the individual offenses.’” Id.

at 1044, 407 S.E.2d at 918 (quoting Godwin, 6 Va. App. at 122, 367 S.E.2d at 522).

        Having concluded that the offenses were part of a “common plan” under Rule 3A:6(b), we

must next determine whether, under Rule 3A:10(c), justice required that the appellant be provided

four separate trials. Justice typically “requires separate trials where highly prejudicial evidence of

one of the crimes is not admissible in the trial of the other.” Long v. Commonwealth, 20 Va. App.
223, 226, 456 S.E.2d 138, 139 (1995). “However, such evidence is admissible when it is ‘relevant

to an issue or element in the present case.’” Reynolds v. Commonwealth, 24 Va. App. 220, 224,

481 S.E.2d 479, 481 (1997) (quoting Sutphin v. Commonwealth, 1 Va. App. 241, 245, 337 S.E.2d
897, 899 (1985)). “‘If such evidence tends to prove any of the relevant facts of the offense charged

and is otherwise admissible, it will not be excluded merely because it also shows [the defendant] to

be guilty of []other crime[s].’” Id. (quoting Williams v. Commonwealth, 203 Va. 837, 841, 127
S.E.2d 423, 426 (1962)). “Exception often is made to show a common plan from which motive,

intent or knowledge may be inferred.” Godwin, 6 Va. App. at 123, 367 S.E.2d at 523. “‘The

responsibility for balancing the competing consideration[s] of probative value and prejudice rests in

the sound discretion of the trial court. The exercise of that discretion will not be disturbed on appeal

in the absence of a clear abuse.’” Ferrell v. Commonwealth, 11 Va. App. 380, 390, 399 S.E.2d 614,

620 (1990) (quoting Spencer v. Commonwealth, 240 Va. 78, 90, 393 S.E.2d 609, 617 (1990)).

Thus, again, it is under this legal standard that this Court conducts its review.

        To convict the appellant of possession with intent to distribute illegal narcotics, the

Commonwealth was required to prove that “‘the defendant was aware of the presence and

character of the drugs, and that he intentionally and consciously possessed them.’” Merritt v.

Commonwealth, 57 Va. App. 542, 556, 704 S.E.2d 158, 165 (2011) (quoting Andrews v.

                                                  -9-
Commonwealth, 216 Va. 179, 182, 217 S.E.2d 812, 814 (1975)). In the instant case, the

appellant’s knowledge and intent regarding the cocaine were clearly in issue.

        We have previously stated that “‘[a]llowing evidence of other crimes to show motive,

intent or knowledge recognizes that the more often a person commits a similar incident with

similar results, the more likely it is that the result was intended.’” Reynolds, 24 Va. App. at 226,

481 S.E.2d at 482 (quoting Henderson v. Commonwealth, 5 Va. App. 125, 128, 360 S.E.2d 876,

878 (1987)). Because the evidence relating to each of the transactions helped establish that the

appellant had the requisite intent to distribute the crack cocaine in Mecklenburg County and,

similarly, the number of distinct transactions also helped establish that the appellant knew the

nature and character of the substance he was distributing was crack cocaine, we cannot conclude

that justice required each of the offenses to be tried separately. While all evidence of other

similar acts is likely to have some prejudicial effect on the jurors, we find that in instances like

this, where the probative value of admitting each sale in the undercover operation into evidence

aided in establishing intent and knowledge, its admission outweighs the potential prejudice

associated with that evidence.

        Further, in this case, efforts were made to ensure fairness and reduce any possible added

prejudice. The Commonwealth, during voir dire, asked potential jurors whether they could

“separate the offense dates and separate the elements and weigh the evidence on each of those

dates.” The Commonwealth asked, “Is there anyone who would have trouble saying I think the

evidence is not good on this one, but it’s okay on this one, so I’m going to find him guilty on all of

them. Would anyone have logic like that?” When one juror explained that she might have

difficulty with the required task and her inclination would be that “it’s kind of all or nothing,” she

was dismissed by the court. That juror was replaced with a juror who believed she was capable of

determining whether the elements had been satisfied for each of the four drug transactions. Thus,

                                                 - 10 -
the court and the Commonwealth made deliberate efforts to minimize the risk of any incidental

prejudice that might result from joinder.

        Additionally, because the case involved an undercover investigation, much of the same

evidence would have been presented to the jury in the event the court had ordered four separate

trials. With respect to the informant, some of that information includes: the informant’s specific

involvement with the task force, the number of controlled buys made by the informant, the

informant’s history with the appellant, the informant’s criminal history, and how much the

informant was paid for cooperating with the task force. With respect to members of the task force,

some of that evidence includes: background information about the task force, the type of search

performed before and after each drug purchase, and the terminology and pricing information for

crack cocaine buys in Mecklenburg County. Given the significant overlap in evidence, principles of

judicial economy also favor the trial court’s decision to consolidate the offenses. See Fincher, 212
Va. at 553, 186 S.E.2d at 76 (holding that if joinder is appropriate and does not confound the

defense or adversely affect the defendant’s substantive rights, judicial economy is served by

consolidating trials).

                                         III. CONCLUSION

        Applying the appropriate appellate standard of review to the very specific facts of this case,

we conclude that the proof of a common plan to create a loyal, return crack cocaine customer

provided the basis for trying these four offenses together and that proof of the multiple similar

offenses was relevant to establish knowledge and intent regarding the sale of crack cocaine to the

informant on each occasion. Consequently, we hold that the requirements of Rules 3A:6(b) and

3A:10(c) were satisfied and the trial court did not abuse its discretion in denying the appellant’s

motion to sever the four offenses.

                                                                                             Affirmed.

                                                 - 11 -